PER CURIAM:*
Chad Everett Martin (“Martin”) appeals the sentence imposed following his guilty *938plea conviction for embezzlement of United States mail by a postal employee. Martin argues that the district court’s amount of intended loss determination was erroneous. We have reviewed the record and find no reversible error. Given the paucity of evidence submitted by Martin at sentencing and the information contained in the pre-sentence report, Martin has not shown that the district court’s amount of intended loss determination was implausible in light of the record as a whole. See U.S.S.G. § 2B1.1, comment. (n.3(C)); United States v. Ismoila, 100 F.3d 380, 396 (5th Cir.1996). Accordingly, Martin’s sentence is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.